Citation Nr: 0324545	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  96-33 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for peripheral 
neuropathy of both lower extremities.

3.  Entitlement to a rating in excess of 20 percent for 
chronic lumbosacral strain, for the period from December 12, 
1995, to December 10, 2002.

4.  Entitlement to a rating in excess of 40 percent for 
chronic lumbosacral strain, from December 11, 2002.

5.  Entitlement to an increased rating for bilateral plantar 
warts, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from December 1979 to March 
1981.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  In an April 1996 
rating decision, the RO denied service connection for 
peripheral neuropathy, a rating in excess of 10 percent for 
plantar warts, and a rating in excess of 20 percent for 
chronic lumbosacral strain.  In a June 1998 rating decision, 
the RO denied service connection for a psychiatric 
disability.  The veteran duly appealed the RO's decisions.

In a February 2003 rating decision, the RO increased the 
rating for the veteran's chronic lumbosacral strain to 40 
percent, effective December 11, 2002.  Although an increased 
rating was granted, the issue of entitlement to an increased 
rating remains in appellate status, as the maximum schedular 
rating has not been assigned.  AB v. Brown, 6 Vet. App. 35 
(1993).  Moreover, in view of the procedural history of his 
case, proper adjudication of the veteran's claim for an 
increased rating for his low back disability requires an 
evaluation during two discrete time periods.  The first 
period extends from December 12, 1995, the date of receipt of 
his claim for an increased rating, to December 10, 2002, 
after which time the RO increased the rating to 40 percent.  
The second period is from December 11, 2002, the effective 
date of the 40 percent rating.  Thus, the issues presently on 
appeal are as characterized on the cover page of this 
decision.  


FINDINGS OF FACT

1.  A psychiatric disability was not shown to be present in 
service or for many years thereafter and the most probative 
evidence indicates that the veteran does not currently have a 
psychiatric disorder which is causally related to his active 
service, any incident therein, or any service-connected 
disability.

2.  Peripheral neuropathy of both lower extremities was not 
shown to be present in service or for many years thereafter 
and the most probative evidence indicates that the veteran's 
current peripheral neuropathy is not related to his active 
service, any incident therein, or any service-connected 
disability 

3.  For the period from December 12, 1995, to December 10, 
2002, the veteran's low back disability was manifested by 
subjective complaints of pain and objective evidence of no 
more than moderate limitation of motion.

4.  For the period from December 11, 2002, the veteran's low 
back disability was manifested by subjective complaints of 
pain and severe limitation of motion.

5.  The veteran's service-connected bilateral plantar warts 
cover a very small area and are tender and painful, but are 
not productive of exudation or constant itching, extensive 
lesions, marked disfigurement or limitation of function of 
the affected parts.


CONCLUSIONS OF LAW

1.  A psychiatric disability was not incurred in or 
aggravated by active service, nor is such disability causally 
related to or aggravated by any service-connected disability.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2002).

2.  Peripheral neuropathy of both lower extremities was not 
incurred in or aggravated by active service, nor is such 
disability causally related to or aggravated by any service-
connected disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2002).

3.  The criteria for a rating in excess of 20 percent for 
chronic lumbosacral strain, for the period from December 12, 
1995, to December 10, 2002, have not been met.  38 U.S.C.A. § 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5292, 5295 (2002).

4.  The criteria for a rating in excess of 40 percent for 
chronic lumbosacral strain, from December 11, 2002, have not 
been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5292, 
5295 (2002).

5.  The criteria for a 10 percent rating for plantar warts of 
the right foot have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7804, 
7819 (2002), and as amended, effective August 30, 2002.

6.  The criteria for a 10 percent rating for plantar warts of 
the left foot have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7804, 7819 
(2002), and as amended, effective August 30, 2002.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that there has been 
a change in the law during the pendency of this appeal with 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  In this case, the Board finds that VA has satisfied 
its duties to the veteran under the VCAA.  

In pertinent part, the VCAA provides that VA has a duty to 
notify a claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this case, VA notified the veteran of the pertinent 
provisions of the VCAA, including the respective 
responsibility of VA and the claimant to provide evidence, in 
a June 2002 Supplemental Statement of the Case and a June 
2003 letter.  In view of the foregoing, the Board finds that 
the notification duties under the VCAA have been satisfied.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  
In this case, the veteran's service medical records are on 
file, as are all post-service clinical identified by the 
veteran.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. 
§ 3.159(c)(2), (3) (2002).  There is no indication of any 
outstanding medical evidence, nor is there any indication 
that outstanding Federal department or agency records exist 
that should be requested.  38 U.S.C.A. § 5103A(b), (c)(3) 
(West 2002); 38 C.F.R. § 3.159(c)(1), (2) (2002).  

The record also shows that the veteran has been afforded 
numerous medical examinations in connection with his claims.  
The Board finds that the reports of the examinations are 
sufficiently detailed and adequately address the specific 
criteria in the Rating Schedule regarding the claims for an 
increased rating.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  Regarding the claims of service connection, the 
examination reports provide clear medical opinions, which 
were based on a review of the veteran's claims folders.  
Thus, the Board concludes that another medical examination is 
not necessary to decide this appeal.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2002).  

Given the facts of this case, the Board concludes that there 
is no reasonable possibility that any further assistance to 
the veteran would aid in substantiating his claims.  As VA 
has fulfilled the duty to assist and notify, the Board finds 
that no additional action is necessary.  

I.  Factual Background

The veteran's service medical records show that at the time 
of his December 1979 military enlistment medical examination, 
he reported a history of occasional depression and excessive 
worry about issues such as jobs, money, etc.  No psychiatric 
abnormalities were noted.  

In-service medical records show that the veteran was seen on 
several occasions in connection with complaints pertaining to 
his feet.  Plantar warts were noted.  

The veteran was seen on several occasions in January 1980 
with complaints of low back pain; he claimed that he had 
fallen during military exercises.  The assessments included 
back strain by history, no specific abnormalities on 
examination.  The examiner noted that the veteran's back pain 
was likely compensatory.  In July 1980, the veteran again 
sought treatment for pain in the lumbar region.  He indicated 
that he had a chronic back problem which had been irritated 
in a fall the previous night.  

In February 1981, the veteran was hospitalized with 
complaints of depression and being afraid he was going to 
lose control and hurt himself or others.  At the time of 
admission, it was noted that the veteran had had a hard time 
adjusting to his most recent assignment as a cook, after 
having been recently dropped from a military police training 
program.  It was noted that the veteran had had a difficult 
time dealing with the frustrations of military life, had 
requested numerous transfers, and was unable to accept the 
delay and postponements of his requests for transfer.  
Objective mental status examination revealed no evidence of a 
thought disorder, hallucinations or delusions.  There was 
also no objective evidence of depression, despite the 
veteran's subjective reports.  The examiner noted that the 
veteran had a history of an inability to delay gratification, 
acting out behavior, and an inability to deal with 
frustration and authority figures.  It was also noted that he 
had had a drinking problem in the past and had poor 
relationships with his family members.  After examining the 
veteran, the psychiatrist diagnosed passive-aggressive 
personality type.  He explained that the veteran's problems 
were characterological in origin and that he was not 
depressed or psychotic.  

The veteran's service medical records are negative for 
complaints or findings of peripheral neuropathy.

In March 1986, the veteran submitted an application for VA 
compensation benefits, claiming entitlement to service 
connection for plantar warts and a low back disability.  His 
application is silent for any mention of a psychiatric 
disorder or peripheral neuropathy.

In connection with his claim, the veteran was afforded a VA 
medical examination in June 1986.  He reported that his back 
was not bothering him much, but that his plantar warts were 
bothering him a great deal.  Objective examination revealed 
that the veteran's nervous system was normal, with no 
neurological or psychiatric abnormalities.  The diagnoses 
included plantar warts and chronic lumbosacral strain with 
minimal symptoms.  

In an October 1986 rating decision, the RO granted service 
connection for bilateral plantar warts and chronic 
lumbosacral strain.  The RO assigned initial 10 percent 
ratings for both disabilities, effective March 3, 1986.  

In January 1988, the veteran underwent a VA medical 
examination to determine the current severity of his service-
connected disabilities.  Examination of the lower extremities 
revealed no vascular or neurological abnormalities.  No 
psychiatric abnormalities were noted.  X-ray studies of the 
feet and lumbar spine were unremarkable.  The diagnoses 
included lumbosacral strain and hyperkeratosis of the 
metatarsal heads.  

In a July 1988 rating decision, the RO reduced the rating for 
the veteran's lumbosacral strain to zero percent, to be 
effective October 1, 1988.  The 10 percent rating for his 
bilateral plantar warts was confirmed and continued.  

In January 1990, the veteran requested an increased rating 
for his service-connected low back disability.  He was 
afforded a VA medical examination in February 1990, at which 
he reported that his back pain had increased in severity.  No 
complaints or findings of a psychiatric disability or 
peripheral neuropathy were recorded.  The diagnoses included 
chronic lumbosacral strain.

In a February 1990 rating decision, the RO increased the 
rating for the veteran's low back disability to 10 percent, 
effective January 16, 1990.  

The RO subsequently obtained VA clinical records, dated from 
April 1989 to November 1990, showing treatment for low back 
pain and complaints pertaining to the feet.  These records 
are negative for complaints or findings of a psychiatric 
disability or peripheral neuropathy.  

In a December 1990 rating decision, the RO increased the 
rating for the veteran's low back disability to 20 percent, 
effective November 7, 1990.  

In June 1992, the veteran underwent a VA medical examination 
to determine the severity of his service-connected 
disabilities.  At that time, he reported low back pain with 
occasional numbness in both legs.  The examiner noted that 
the veteran had recently been evaluated in the neurological 
clinic, including with a CAT scan of the lumbar spine.  It 
was noted that diagnostic testing was normal, with no 
evidence of a herniated disc or any neuroforaminal 
encroachment, although there was evidence of minimal 
degenerative changes of the low facet joints.  Examination 
revealed that the veteran was very obese.  No findings of a 
psychiatric disorder or peripheral neuropathy were recorded.  
The diagnoses were plantar warts and past history of injury 
to low back with residual chronic low back strain.  

In pertinent part, additional VA clinical records show 
continued treatment for low back pain.  In July 1994, the 
veteran reported depression and irritability.  In October 
1994, the assessment was major depression, single episode.  

In December 1995, the veteran submitted a claim for an 
increased rating for his service-connected low back 
disability and plantar warts.  He also submitted a claim of 
entitlement to service connection for numbness in the legs.  

In support of his claim, the RO obtained VA outpatient 
treatment records, dated from January 1995 to February 1996.  
In pertinent part, these records show that in January 1995, 
the veteran sought treatment for low back pain, only 
partially relieved by Motrin.  He indicated that he was 
interested in trying a different medication.  Examination 
revealed that the veteran was ambulatory and moved and sat 
easily.  The assessment was low back pain.  In July 1995, he 
was seen for an annual physical examination.  At that time, 
the examiner noted obesity, decreased range of motion of the 
lumbar spine, and plantar warts.  The veteran also reported 
occasional numbness in the left thigh.  He was advised to 
lose weight.  The following month, electromyography (EMG) 
testing was performed.  The examiner noted that the veteran 
had a history of alcohol abuse in childhood to adolescence.  
The diagnosis was peripheral motor neuropathy, could be 
alcohol related or of a vascular etiology.  In November 1995, 
the veteran reported that his low back pain was worse.  It 
was also noted that nerve conduction studies had shown 
peripheral neuropathy.  The veteran reported that he had a 
history of alcoholism, but had not had a drink in 18 years.  
The assessment was peripheral neuropathy, probably due to 
alcohol.  In February 1996, the veteran reported chronic low 
back pain, plantar warts, and periodic numbness in the left 
leg.  The assessment was peripheral neuropathy and chronic 
low back pain.  

In an April 1996 rating decision, the RO denied service 
connection for peripheral neuropathy, a rating in excess of 
10 percent for plantar warts, and a rating in excess of 20 
percent for chronic lumbosacral strain.  The veteran appealed 
the RO's decisions.  In his May 1996 Notice of Disagreement 
and his July 1996 Substantive Appeal, the veteran indicated 
that it was his belief that his peripheral neuropathy was not 
related to his history of alcohol abuse, as he had quit 
drinking in May 1977, prior to his period of active duty.  He 
also indicated that he was in pain most of the time due to 
his plantar warts.  Finally, he claimed to be in constant 
pain due to his back disability.  

Additional VA clinical records show that in June 1996, the 
veteran again reported increased back pain.  When he was 
examined in July 1996, it was noted that he was very obese 
and had markedly restricted lumbosacral motion with diffuse 
tenderness over the back region.  It was noted the prior X-
ray studies were essentially normal, with possible minimal 
degenerative changes.  The examiner concluded that the 
veteran did not represent an orthopedic problem and 
recommended psychiatric treatment and a program of exercise. 

The veteran underwent VA neurological examination in August 
1996, at which he reported that he had injured his low back 
in service after falling during training.  He indicated that 
he had had low back pain since that time.  The examiner noted 
that the veteran had undergone a CAT scan approximately five 
to six years prior, which was normal  It was also noted that 
a recent EMG study had shown early peripheral neuropathy.  
When questioned by the examiner, the veteran indicated that 
he had been an alcoholic, essentially from birth to the age 
of 17.  The examiner explained how alcoholism could 
contribute to peripheral neuropathy.  The veteran also 
reported plantar warts and indicated that he had to visit a 
podiatrist every 15 days.  Physical examination revealed 
straight leg raising to 90 degrees with lots of complaints of 
local back pain.  Lumbar flexion was full and extension was 
to 25 degrees.  Lateral bending showed "more or less half-
hearted effort with pain behavior."  The feet were 
essentially normal; on close observation, there were no 
obvious plantar warts noticeable.  The veteran attributed 
this to his good podiatrist.  On very close inspection, there 
were three tiny punctuate lesions, probably one to two 
millimeters in circumference.  The diagnosis was history of 
peripheral neuropathy, probably brought on by heavy alcohol 
consumption from birth through puberty.  The examiner 
indicated that he did not believe that the veteran's 
peripheral neuropathy was service-related.  

At a VA skin examination in August 1996, the examiner noted 
three tiny, almost unnoticeable punctate lesions in the 
middle of the broader diffuse normal callous.  The diagnosis 
was tiny plantar warts, one of the right foot and two on the 
left foot.  

At a VA orthopedic examination in August 1996, range of 
motion testing showed forward flexion to 90 degrees, 
backwards extension to 25 degrees, left lateral flexion to 20 
degrees, and right lateral flexion to 25 degrees.  There was 
"lots of pain behavior" on motion.  X-ray studies of the 
lumbar spine were normal.  The diagnosis was complaints of 
low back pain with decreased range of motion, pain behavior, 
possible symptom magnification, and no active radicular 
component.  

Additional VA clinical records show that in October 1996, the 
veteran had an annual physical examination at which the 
assessments included chronic low back pain, obesity, history 
of depression, and history of alcoholic peripheral 
neuropathy.  In April 1997, he was seen for anxiety and 
depressive feelings associated with his physical problems.  

In March 1998, the veteran submitted a claim of service 
connection for depression, claiming that he had been advised 
by his doctor that such disorder was a result of his back and 
foot problems.  

In support of his claim, the RO obtained VA clinical records, 
dated from September 1997 to March 1998.  In pertinent part, 
these records show that at an annual examination in January 
1998, the veteran reported that he had lost 30 pounds, but 
still experienced back pain.  He indicated that he still had 
plantar keratosis of both feet.  Examination revealed that 
low back motion was limited to some degree.  The feet 
exhibited no sores.  The assessments included chronic low 
back pain, history of alcoholic peripheral neuropathy, and 
history of depression.  In March 1998, the veteran was seen 
for dysthymic disorder.  It was noted that the veteran had 
depressive feelings increased by his physical problems.  

In a June 1998 rating decision, the RO denied service 
connection for a psychiatric disability, claimed as 
depression.  The veteran duly appealed the RO's decision.  In 
his July 1998 Notice of Disagreement, he indicated that he 
had been treated in service in 1981 for a psychiatric 
disability, and in 1985 at the Shreveport, Louisiana, VAMC 
for depression.  He indicated that he was currently under 
treatment for depression.

The RO thereafter contacted the Shreveport VAMC and requested 
copies of records pertaining to the veteran.  The VAMC 
forwarded copies of available records, dated from January 
1986 to August 1987.  These records show complaints of back 
pain and plantar warts, but are negative for treatment of a 
psychiatric disorder.  

Additional VA clinical records show that in May 1998, the 
veteran was issued a TENS unit for low back pain.  In June 
1998, he claimed that his low back pain had nonetheless 
worsened.  It was also noted that he had peripheral 
neuropathy.  An X-ray study of the lumbosacral spine showed 
mild degenerative changes, but no evidence of a herniated 
nucleus pulposus or significant spinal stenosis.  In 
September 1998, the veteran reported that he had good relief 
of his back pain with medication and a TENS unit.  

Also in September 1998, the veteran was seen in the 
psychiatric clinic.  He claimed that he had served as a 
military police officer in service.  He claimed that, while 
on active duty, he was sent to the South Bronx to cover for 
the striking police force there.  He claimed that, while on 
active duty, he and his partner responded to a domestic 
argument and found a man beating his wife.  He claimed that 
they had just apprehended the suspect when the battered women 
stabbed his partner, seriously injuring him.  The veteran 
claimed that the woman was angry at them for "taking away 
her 'meal ticket.'"  The veteran told the examiner that he 
had nightmares about this incident and claimed that he often 
thought of killing himself after thinking of it.  The veteran 
also claimed that he had worked many jobs since his 
separation from service and had been unable to keep any of 
them due to "depression."  The impressions were major 
depression in partial remission and depression secondary to a 
general medical condition, onset of symptoms coincide with 
stint in the military.  In December 1998, the veteran was 
again seen in the psychiatric clinic.  He reported that his 
depression was better, but that he had a new onset of a panic 
disorder.  The assessment was major depression in partial 
remission, and panic disorder.  In February 1999, it was 
noted that a recent magnetic resonance imaging (MRI) scan was 
negative for findings of a herniated disc.  In March 1999, 
the veteran complained of "road rage."  

The veteran underwent VA psychiatric examination in March 
1999, at which he reported that he had that he worked as a 
military police officer in service.  He indicated that in 
1980, his partner had been shot.  The veteran indicated that 
he was hospitalized in service as a result of depression.  He 
indicated that this hospitalization occurred after his 
partner was killed and he was threatened with a court 
martial.  The examiner noted that he had reviewed the service 
medical records, including the hospitalization summary noting 
a diagnosis of personality disorder.  The veteran also 
reported that he had been a recovering alcoholic since 1977, 
and had been a user of cannabis, from 1986 to 1991.  The 
veteran indicated that after his separation from service, he 
did not receive psychiatric treatment until approximately 
1995.  He indicated that he was placed on Zoloft at that 
time.  Objective examination revealed that the veteran did 
not appear to be depressed, anxious or uncomfortable, despite 
his subjective reports.  After examining the veteran and 
reviewing the medical records, the examiner indicated that he 
could find no evidence of depression.  The diagnoses included 
personality disorder.  The examiner also concluded that there 
was no relationship between the veteran's "so-called 
depression" and his service-connected disabilities.  

The veteran underwent VA foot examination in July 1999, at 
which he complained of painful plantar warts and calluses on 
both feet.  He stated that he was treated twice monthly to 
shave down his warts.  He indicated that his pain increased 
with normal activity and, on occasion, he was unable to walk 
further than 12 feet.  Objective examination revealed plantar 
warts with calluses.  There were no changes in the skin.  The 
diagnosis was plantar warts with calluses.  

At a VA spine examination in July 1999, the veteran 
complained of pain and stiffness in the back, which he rated 
as an 8 on a pain scale of 1 to 10.  He claimed that he had 
difficulty sleeping, driving, sitting, walking, and standing.  
Objective examination showed flexion to 50 degrees, extension 
to 15 degrees, lateral flexion to 20 degrees, and rotation to 
20 degrees.  The veteran complained of pain on motion and had 
a grimace on his face and flinched.  X-ray studies showed 
mild hypertrophic changes.  The diagnosis was lower back 
strain with degenerative joint disease of the thoracic and 
lumbar spine.  

Records from a private podiatrist, dated from March 1994 to 
September 1999 show that the veteran received treatment for 
complaints related to his feet, including bilateral painful 
keratomas.  

Additional VA clinical records show that in May 1999, the 
veteran complained of back pain.  In July 1999, he claimed to 
have painful calluses.  In September 1999, the veteran 
reported that he was applying for service-connection for a 
psychiatric disorder on the basis that it was secondary to 
his service-connected disabilities.  The assessments were 
dysthymic disorder; mood disorder due to chronic low back 
with major depressive-like episodes; and pain disorder 
associated with psychological factors and a general medical 
condition.  

At a VA feet examination in December 2002, the veteran 
reported that he began developing plantar warts in service.  
He indicated that his warts were painful, but not pruritic.  
Examination revealed that the veteran's plantar warts were 
sensitive and covered the area about the same size as a 
quarter.  The diagnosis was bilateral plantar hyperkeratosis.  

At a VA spine examination in December 2002, the veteran 
reported that his current low back pain was a 5 to 9 on a 
pain scale of 1 to 10.  He denied periods of flare-ups, 
although he claimed to have difficulty with standing or 
walking any distances.  He stated that he was unable to go up 
and down the stairs.  Objective examination revealed flexion 
to 30 degrees with pain and extension to 15 degrees with 
pain.  The veteran claimed that he was unable to move 
sideways due to excessive pain.  The examiner indicated that 
the veteran experienced no additional limitation of pain, 
fatigue, weakness, or lack of endurance with repetitive use.  

Thereafter, in a February 2003 rating decision, the RO 
increased the rating for the veteran's chronic lumbosacral 
strain to 40 percent, effective December 11, 2002.  




II.  Service connection claims

Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2002).

Where a veteran served ninety days or more during a period of 
war or after December 31, 1946, and certain chronic diseases, 
including an organic disease of the nervous system or a 
psychosis, become manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2002).  Moreover, 
the U.S. Court of Veterans Appeals (Court) has held that 
where a service-connected disability causes an increase in, 
but is not the proximate cause of, a nonservice-connected 
disability, the veteran is entitled to service connection for 
that incremental increase in severity attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

Under VA regulations, personality disorders are considered to 
be congenital or developmental disabilities for which service 
connection may not be granted.  See 38 C.F.R. §§ 3.303, 4.127 
(2002).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

Service connection for an acquired psychiatric disorder

The veteran seeks service connection for an acquired 
psychiatric disorder, claimed as depression.  As set forth in 
detail above, his service medical records are entirely silent 
for any diagnosis of a psychiatric disability.  In fact, when 
he was evaluated in 1981 after claiming to have depression, 
the examiner concluded that the veteran's problems were 
characterological in origin and not due to a psychiatric 
disability.  The diagnosis was passive-aggressive personality 
type.  Under VA regulations, personality disorders are 
considered to be congenital or developmental disabilities for 
which service connection may not be granted.  See 38 C.F.R. 
§§ 3.303, 4.127 (2002).

Likewise, the Board notes that the post-service medical 
records are negative for complaints or findings of a 
psychiatric disability for many years after the veteran's 
separation from active service.  Indeed, when he submitted 
claims for VA compensation benefits in March 1986 and January 
1990, he made no mention of any psychiatric disability.  
Moreover, when he was examined by VA in June 1986, objective 
examination revealed no psychiatric disability.  It is also 
noted that VA medical examinations conducted in January 1988, 
February 1990, and June 1992, as well as VA outpatient 
treatment records dated prior to 1994, are negative for 
complaints or findings of a psychiatric disorder.  

Based on the foregoing, it cannot be said that a psychiatric 
disability was present in service or manifest to a 
compensable degree within one year of service separation.  As 
noted above, however, service connection may be granted for 
disease diagnosed after service discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  Additionally, service connection may be granted 
for disability which is causally related to or aggravated by 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  

In that regard, the record contains conflicting medical 
evidence.  Therefore, the Board must weigh its probative 
value.  The Court has held that "[t]he probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches. . . .  As is true with 
any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[BVA as] adjudicators."  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).

In this case, the record contains VA outpatient treatment 
records showing notations of dysthymic disorder, depression, 
and panic disorder.  In a September 1998 clinical record, the 
examiner noted a diagnosis of depression secondary to a 
general medical condition.  He further commented that the 
onset of the veteran's symptoms coincided with a "stint in 
the military."  The record also contains a September 1999 VA 
clinical record noting dysthymic disorder and mood disorder 
due to chronic low back with major depressive-like episodes.  
These records suggest that the veteran has a current 
psychiatric disorder which had its onset in service, or is 
related to his service-connected low back disability.  

On the other hand, the record contains a March 1999 VA 
psychiatric examination report in which the examiner 
concluded that the veteran did not currently have a 
psychiatric disability.  After examining the veteran and 
reviewing the medical records, the diagnoses included 
personality disorder.  The examiner further concluded that 
there was no relationship between the veteran's reported 
depression and his service-connected disabilities.  

After considering all of the evidence of record, the Board 
must conclude that the clear weight of the evidence is 
against the veteran's claim of service connection for a 
psychiatric disability.  For several reasons, the Board finds 
that the March 1999 medical opinion has a far greater 
probative value than the VA outpatient treatment records.  
The opinion in the March 1999 VA psychiatric examination 
report is unequivocal, was based on a full and fair 
consideration of the material evidence, and reflects 
significant knowledge and skill in analysis of the pertinent 
data, and provide a rationale for the conclusions reached.

By contrast, the VA clinical records which favor the 
veteran's claim were based on a history he provided, rather 
than a review of the objective medical evidence of record.  
For example, the September 1998 VA clinical record notes a 
diagnosis of depression secondary to a general medical 
condition, and indicates that the veteran's symptoms 
coincided with his active service.  As set forth above, 
however, the documentary medical evidence of record is 
conspicuously silent for any mention of a psychiatric 
disorder for many years after the veteran's separation from 
service.  The weight of a medical opinion is diminished where 
that opinion is based on an inaccurate factual premise or an 
examination of limited scope.  See Reonal v. Brown, 5 Vet. 
App. 548 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); 
Guerrieri v. Brown, 4 Vet. App. 467 (1993).

In sum, the Board finds that the preponderance of the most 
probative evidence of record is against the veteran's claim 
of service connection for an acquired psychiatric disorder.  
The evidence is not so evenly balanced as to allow for the 
application of reasonable doubt.  38 U.S.C.A. § 5107(b).

Service connection for peripheral neuropathy of both lower 
extremities

The veteran also seeks service connection for peripheral 
neuropathy of the lower extremities.  As noted, his service 
medical records are entirely silent for any mention of 
peripheral neuropathy.  Likewise, the Board notes that the 
post-service medical records are negative for complaints or 
findings peripheral neuropathy for many years after the 
veteran's separation from active service.  Indeed, when he 
submitted claims for VA compensation benefits in March 1986 
and January 1990, he made no mention of peripheral neuropathy 
.  Moreover, when he was examined by VA in June 1986, January 
1988, February 1990, and June 1992, peripheral neuropathy was 
not noted.  VA outpatient treatment records corresponding to 
this period are likewise silent for any mention of peripheral 
neuropathy.  In fact, the disorder was not noted until 1995, 
more than fourteen years after the veteran's separation from 
active service.  

Based on the foregoing, it cannot be said that peripheral 
neuropathy was present in service or manifest to a 
compensable degree within one year of service separation.  As 
noted above, however, service connection may be granted for 
disease diagnosed after service discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  Additionally, service connection may be granted 
for disability which is causally related to or aggravated by 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
.

In that regard, the medical evidence of record consistently 
attributes the veteran's peripheral neuropathy to his history 
of alcohol abuse, and not to his active service, any incident 
therein, or any service-connected disability.  There is no 
conflicting medical evidence regarding the etiology of the 
veteran's peripheral neuropathy.  

The Board has considered the veteran's lay contentions that 
his peripheral neuropathy is related to his service-connected 
back disability.  The Board, however, assigns much more 
probative value to the findings of objective medical 
professionals than to the lay assertions by the veteran.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

In summary, the Board finds that the preponderance of the 
probative evidence of record shows that the veteran's 
peripheral neuropathy was not present in service, for many 
years thereafter, and is not causally related to his active 
service, any incident therein, or any service-connected 
disability.  Thus, the preponderance of the evidence is 
against the veteran's claim of service connection for 
peripheral neuropathy.  The evidence is not so evenly 
balanced as to allow for the application of reasonable doubt.  
38 U.S.C.A. § 5107(b).

III.  Increased rating claims

Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2002).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2002).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2002).  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2001).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2002).  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45 (2002).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2002). 

As set forth above, in claims for VA benefits, VA shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (holding that 
a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail).

Increased rating for chronic lumbosacral strain

As noted above, the RO has evaluated the veteran's low back 
disability as 20 percent disabling for the period from 
December 12, 1995, to December 10, 2002, and 40 percent 
disabling from December 11, 2002.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292, pertaining to 
limitation of motion of the lumbar spine, a 20 percent rating 
is warranted for moderate limitation of motion, and a 40 
percent rating is warranted for severe limitation of motion.

In this case, the record prior to December 11, 2002, contains 
no probative evidence that the veteran's service-connected 
low back disability was manifested by limitation of motion of 
the lumbar spine which could be, or was, characterized by 
medical professionals as severe.  The Board notes that the 
veteran was seen repeatedly during this period in connection 
with his subjective complaints of low back pain.  Although on 
one occasion, in July 1996, the examiner noted that the 
veteran had markedly restricted lumbosacral motion, 
diagnostic testing was essentially normal and the examiner 
concluded that the veteran's symptoms were not attributable 
to an orthopedic disorder; rather, psychiatric treatment was 
recommended.  Similarly, at an August 1996 VA orthopedic 
examination, the examiner noted decreased range of motion of 
the lumbar spine, but also possible symptom magnification.  
The remaining objective treatment records corresponding to 
this period note decreased range of motion, but do not 
characterize the veteran's symptoms as more than moderate.  
Although the Board has considered the veteran's assertions of 
severe disability, the Board assigns far more probative 
weight to the objective medical evidence.  

Although the record does not contain probative evidence that 
the veteran's low back disability was manifested by more than 
moderate limitation of motion prior to December 11, 2002, the 
Board observes that the Court has held that an increased 
rating may be assigned for additional limitation of motion 
resulting from functional impairment.  DeLuca, 8 Vet. App. at 
205; 38 C.F.R. §§ 4.40, 4.45.  Thus, the Board has carefully 
reviewed the record in this regard.

In this case, the veteran has claimed that he experienced 
symptoms such as constant and severe pain and pain on motion, 
productive of functional loss.  The Board finds that the 
objective evidence of record corresponding to this period, 
however, does not contain probative evidence that the 
veteran's low back disability impaired him to the extent that 
he had the equivalent of severe limitation of motion, such 
that a rating in excess of 20 percent rating would be 
warranted.  In that regard, the records corresponding to this 
period show no objective evidence of deficits in strength, 
evidence of disuse, and the like.  Although lax muscles in 
the back were noted, this was attributed to deconditioning 
and not to the service-connected low back disability.  

Based on the foregoing, the Board finds the veteran has not 
demonstrated any additional functional loss to warrant an 
increased evaluation based on 38 C.F.R. §§ 4.40, 4.45, 4.59, 
for the period from December 12, 1995 to December 10. 2002.  
The 20 percent rating assigned is based on the veteran's 
complaints of pain and limited motion.  The Board finds that 
the veteran has evidenced no additional manifestations not 
already contemplated in the 20 percent rating, such as 
atrophy, flare ups, swelling or deformity.  In fact, his 
functional loss due to low back disability was not described 
as severe during this period.  Therefore, a higher rating 
based on 38 C.F.R. §§ 4.40, 4.45, and 4.59 is not warranted.

In addition, the Board notes that there are other diagnostic 
codes that relate to impairment of the low back; the veteran 
is entitled to be rated under the code which allows the 
highest possible evaluation for the clinical findings shown 
on objective examination.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295, a 20 percent 
evaluation is warranted for lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in the standing position.  Severe 
lumbosacral strain, with a listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing with 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
rating.

As to the criteria for a rating in excess of 20 percent under 
Code 5295, it is noted that there has been no objective 
evidence of a listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, or loss of lateral 
motion with osteoarthritic changes  and abnormal mobility on 
forced motion, sufficient to warrant a 40 percent rating.  
Thus, a rating in excess of 20 percent is not warranted under 
Code 5295.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5293, a 40 percent 
evaluation is warranted for severe intervertebral disc 
syndrome with recurring attacks and little intermittent 
relief.  A 60 percent rating is warranted for pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.

In this case, however, there is no evidence of intervertebral 
disc syndrome.  Indeed, diagnostic testing has shown no disc 
pathology.  Thus, this code is not applicable.  

Likewise, there is no objective medical evidence to establish 
that the veteran has a fracture of the lumbosacral spine, 
unfavorable ankylosis of the lumbosacral spine, or any other 
condition to establish that any other diagnostic code used to 
evaluate lumbosacral spine disabilities is applicable.  See 
38 C.F.R. 4.71a, Codes 5285-5287.

The Board has also considered assigning a higher evaluation 
under 38 C.F.R. § 3.321, but finds that the evidence does not 
present such an exceptional or unusual disability picture as 
to render impractical application of the regular rating 
schedule standards and to warrant an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) (2002).  In this regard, there 
is no indication that the veteran's low back disability has 
markedly interfered with earning capacity or employment 
beyond that interference contemplated by the assigned 
evaluation, or has necessitated frequent periods of 
hospitalization.  Accordingly, the Board finds that the 
impairment resulting from the veteran's low back disability 
is appropriately compensated by the currently-assigned 
schedular rating, and 38 C.F.R. § 3.321 is inapplicable.

In sum, the Board finds that the preponderance of the 
evidence is against the claim of entitlement to a rating in 
excess of 20 percent for a low back disability for the period 
from December 12, 1995, to December 10, 2002.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b) (West 2002).

With respect to the period from December 11, 2002, the Board 
notes that absent evidence of a fracture of the vertebra or 
ankylosis, which have not been shown or alleged in this case, 
disabilities of the lumbosacral spine are rated in accordance 
with 38 C.F.R. § 4.71a, Codes 5292 to 5295.

The veteran's low back disability is currently rated as 40 
percent disabling under Codes 5292 and 5295.  Under Code 
5292, a 40 percent rating is assigned for severe limitation 
of motion of the lumbar spine.  No higher rating is available 
under this code, or under Code 5295.  Again, a 40 percent 
rating is the maximum rating assignable for a low back 
disability under these provisions.

Under Diagnostic Code 5293, a maximum 60 percent rating is 
warranted for pronounced intervertebral disc syndrome.  
Again, however, the veteran's service-connected low back 
disability is not manifested by intervertebral disc syndrome.  
Thus, this provision is not for application.  

The Board has also considered assigning a higher rating under 
38 C.F.R. § 3.321, but, for the reasons discussed above, 
finds that the evidence does not present such an 
exceptional/unusual disability picture to render impractical 
application of the regular rating schedule standards and to 
warrant an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2002).  

In sum, the Board finds that the preponderance of the 
evidence is against the claim of entitlement to a rating in 
excess of 40 percent for a low back disability for the period 
from December 11, 2002.  Since the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 
2002).



Increased rating for bilateral plantar warts 

The veteran's service-connected bilateral plantar warts 
disability has been rated by the RO under the provisions of 
Diagnostic Code 7819, analogous to benign new skin growths.  
A combined 10 percent rating has been assigned.  

During the pendency of this appeal, VA issued new criteria 
for rating skin disabilities.  These criteria became 
effective August 30, 2002.  See 67 Fed. Reg. 49,590-49,599 
(July 31, 2002).  The Board will consider both the old and 
new criteria, applying the version which is more favorable to 
the veteran.  

Prior to August 30, 2002, ratings under Diagnostic Code 7819 
for new, benign skin growths were rated as analogous to 
scars, disfigurement, etc., using the criteria for eczema 
under Code 7806.  Under Diagnostic Code 7806, a 10 percent 
rating was assigned if there was exfoliation, exudation or 
itching involving an exposed surface or extensive area.  A 30 
percent rating applied if there is exudation or constant 
itching, extensive lesions, or marked disfigurement.  A 50 
percent rating was assigned if there is ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestation, or if the disability is exceptionally 
repugnant.  38 C.F.R. § 4.118, Diagnostic Codes 7806 and 
7819.

In this case, the medical evidence does not show, nor is it 
contended, that the veteran's bilateral plantar warts are 
manifested by exudation, constant itching, extensive lesions, 
or disfigurement.  Thus, a rating in excess of 10 percent is 
not warranted under this provision.  

Prior to August 30, 2002, scars were rated under 38 C.F.R. § 
4.118, Codes 7800 through 7805 (2002).  Diagnostic Code 7800 
provided ratings for scars of the head, face, or neck.  
Diagnostic Codes 7801 and 7802 provided ratings for scars 
from second and third degree burns.  Obviously, these 
provisions are not for application, given the nature of the 
veteran's disability.

Under Diagnostic Code 7803, a maximum 10 percent rating was 
assigned for scars which are poorly nourished, with repeated 
ulceration.  Under Code 7804, a maximum 10 percent was 
assigned for scars which are tender and painful on objective 
demonstration.  No higher rating was available under these 
provisions.

Nonetheless, the Board notes that the medical evidence of 
record shows that the veteran's bilateral plantar warts are 
tender and painful.  A note following Diagnostic Code 7804 
provides that a 10 percent rating may be assigned when the 
requirements are met, even though the location of the scar 
may be on the tip of the finger or toe, and the rating may 
exceed the amputation value for the limited involvement.  

Given that the medical evidence of record shows that the 
veteran has plantar warts on both feet which are tender, the 
Board finds that separate 10 percent ratings are warranted as 
the right and left foot symptomatology does not overlap.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (holding that 
VA is required to provide separate evaluations for separate 
manifestations of the same disability which are not 
duplicative or overlapping).  Again, however, a rating in 
excess of 10 percent is not provided for under Diagnostic 
Code 7804.  

Finally, under Diagnostic Code 7805, scars could be rated 
based on limitation on function of the part affected.  
Although the veteran has claims that his bilateral plantar 
warts occasionally prevent him from walking more than 12 
feet, the objective evidence of record, including repeated VA 
medical examinations, shows no indication of functional loss 
due to the service-connected plantar warts.  Thus, the Board 
finds that the criteria for a higher rating under Diagnostic 
Code 7805, as in effect prior to August 30, 2002, have not 
been met.

The current version of the Rating Schedule provides that 
under Diagnostic Code 7819, benign skin neoplasms are to be 
rated as disfigurement of the head face, or neck (Diagnostic 
Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, 
or 7805), or impairment of function.  

Under Diagnostic Code 7800, Note (1), the eight 
characteristics of disfigurement, for purposes of evaluation 
under 38 C.F.R. § 4.118, are:  scar 5 or more inches (13 or 
more cm.) in length; scar at least one-quarter inch (0.6) 
wide at widest part; surface contour of scar elevated or 
depressed on palpation; scar adherent to underlying tissue; 
skin hypo- or hyper-pigmented in an area exceeding six square 
inches (39 sq. cm.); skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.); underlying soft tissue missing in an 
area exceeding six square inches (39 sq. cm.); skin indurated 
and inflexible in an area exceeding six square inches (39 sq. 
cm.).  Again, however, given the nature of the veteran's 
disability, the Board finds that this provision is not for 
application.  

Under Diagnostic Code 7801 for scars, other than head, face, 
or neck, that are deep or that cause limited motion, a 10 
percent rating is warranted for area or areas exceeding 6 
square inches (39 sq. cm.) and a 20 percent rating is 
warranted for area or areas exceeding 12 square inches (77 
sq. cm.).

In this case, however, the evidence shows that the veteran's 
plantar warts are not deep and do not produce limitation or 
motion, nor do they exceed 12 square inches.  Rather, 
repeated examination has shown that the veteran's plantar 
warts are very small, covering an area about the size of a 
quarter.  Thus, a rating in excess of 10 percent is not 
warranted under this provision.  

Under Diagnostic Code 7802, scars, other than head, face, or 
neck, that are superficial and that do not cause limited 
motion with an area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a maximum 10 percent disability 
evaluation.  In this case, the veteran's plantar warts do not 
cover an area greater than 144 square inches.  In any event, 
a rating higher than 10 percent is not available under this 
provision.  

Under Diagnostic Code 7803, unstable superficial scars will 
be rated as 10 percent disabling.  Under Diagnostic Code 
7804, superficial scars which are painful on examination will 
be rated as 10 percent disabling.  Note 2 provides that a 10 
percent evaluation will be assigned for a scar on the tip of 
a finger or toe even though amputation of the part would not 
warrant a compensable evaluation.  No higher rating is 
available under either of these provisions.

Finally, Diagnostic Code 7805 provides that other scars will 
be rated on limitation of function of affected part.  For the 
reasons discussed above, the Board finds that a higher rating 
is not warranted under this provision.  

The Board has also considered the criteria for rating 
disabilities of the feet.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5276 to 5284.  The Board finds, however, that such 
provisions are not applicable, given the nature of the 
veteran's service-connected disability.  Again, the evidence 
shows that the veteran's service-connected foot disability is 
plantar warts, not flatfoot, weak foot, claw foot, hammer 
toes, etc.  In addition, his disability did not result from 
an injury of the foot.  Thus, the Board finds that these 
rating criteria are not appropriate in this case.  See Butts 
v. Brown, 5 Vet. App. 532, 538 (1993).

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected plantar wart disability has 
resulted in marked interference with earning capacity or 
employment beyond that interference contemplated by the 
assigned evaluation, or has necessitated frequent periods of 
hospitalization.  In fact, it appears that the veteran has 
never been hospitalized for treatment of his service-
connected plantar warts.  Accordingly, the Board finds that 
the impairment resulting from the veteran's disabilities is 
appropriately compensated by the currently assigned schedular 
ratings and 38 C.F.R. § 3.321 is inapplicable.

In summary, the Board finds that the competent and probative 
evidence of record supports separate 10 percent ratings for 
plantar warts of the right foot and plantar warts of the left 
foot.  The preponderance of the evidence is against ratings 
in excess of 10 percent and the benefit of the doubt rule is 
inapplicable in that regard.  38 U.S.C. § 5107(b) (West 
2002).


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.

Entitlement to service connection for peripheral neuropathy 
of both lower extremities is denied.

Entitlement to a rating in excess of 20 percent for chronic 
lumbosacral strain, for the period from December 12, 1995, to 
December 10, 2002, is denied.

Entitlement to a rating in excess of 40 percent for chronic 
lumbosacral strain, from December 11, 2002, is denied.

Entitlement to a 10 percent rating for plantar warts of the 
right foot is granted, subject to the law and regulations 
governing the payment of monetary benefits.

Entitlement to a 10 percent rating for plantar warts of the 
left foot is granted, subject to the law and regulations 
governing the payment of monetary benefits.



____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

